DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are presented for examination.

Priority
The claim for priority from US Provisional 62/846,430 filed on 10 May 2019 is duly noted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis et al. (US 2016/0028758 A1 and Ellis hereinafter).

identifying enterprise network parameters of the enterprise network associated with the enterprise at risk from cyber security threats (0039, lines 1-7; 0041, lines 1-11); 
collecting vulnerability data associated with the enterprise network parameters, the vulnerability data comprising vulnerability scoring data and exploit severity data (0039, lines 1-7; 0041, lines 1-11); 
determining one or more component cyber security threat scores based on the enterprise network parameters, the vulnerability scoring data, and the exploit severity data (0187, lines 1-4; 0188, lines 1-3); 
determining a holistic cyber security risk score for the enterprise at risk from cyber security threats based on the one or more component cyber security threat scores (0100, lines 1-8).

As to claims 2 and 17, Ellis discloses:
identifying a Top-Level Domain (TLD) and any associated Autonomous System Numbers (ASNs) of the enterprise network (0121, lines 1-5); 
identifying enterprise network infrastructure based on the TLD and the ASNs of the enterprise network (0121, lines 1-5).

As to claims 3, 10, and 18, Ellis discloses:
wherein the enterprise network infrastructure comprises computer Internet Protocol (IP) addresses of the enterprise network, and port numbers for each of the IP addresses (0120, lines 1-3; 0121, lines 1-5).

As to claims 4, 11, and 19, Ellis discloses:
identifying technologies running on each of the IP addresses (0119, lines 1-3; 0120, lines 1-3; 0121, lines 1-5).

As to claims 5, 12, and 20, Ellis discloses:
the vulnerability data comprises published vulnerabilities and is collected for the identified technologies, and the published vulnerabilities comprises the vulnerability scoring data and the exploit severity data for each technology, the one or more component cyber security threat scores comprises a first component score, a second component score, and a third component score for each of the IP addresses, the first component score is determined based on a number of the identified technologies, a number of port numbers open on each of the IP addresses, and a number of published vulnerabilities associated with the identified technologies, the second component score is determined based on the vulnerability scoring data for each of published vulnerabilities of the technologies for each of the IP addresses, and the third component score is determined based on the exploit severity data for each of the technologies of each of the IP addresses (0065, lines 1-4; 0104, lines 1-9; 0106, lines 1-14).

As to claims 6, 13, and 21, Ellis discloses:
determining individual IP address threat scores based on a combination of the first component score, the second component score, and the third component score for each of the IP addresses; and aggregating the individual IP address threat scores (0065, lines 1-4).

As to claims 7, 14, and 22, Ellis discloses:
wherein the enterprise network infrastructure further comprises hostnames and subdomains of the enterprise network (0121, lines 1-5).

As to claims 8, 15, and 23, Ellis discloses:
wherein the collecting the enterprise network infrastructure is performed by an automated passive scanner (0108, lines 1-10).

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arora et al. (US 2021/0243223 A1) discloses a system and method for aggregation and flow propagation of elements of cyber-risk in an enterprise.
Belfiore, Jr. et al. (US 2018/0146004 A1) discloses a system and method for cybersecurity risk assessment.
Bulut et al. (US 2019/0166150 A1) discloses a system and method for automatically assessing a severity of a vulnerability via social media.
Findlay (US Patent 10,708,291 B2) discloses a system and method for security threat information gathering and incident reporting.
Hogg et al. (US 2019/0236661 A1) discloses a system and method for vulnerability assessment and provisioning of related services and products for efficient risk suppression.
LaBumbard (US 2012/0304300 A1) discloses a system and method for enterprise vulnerability management.
Liu et al. (US Patent 9,807,094 B1) discloses a system and method for dynamic access control over shared resources.
Nachenberg et al. (US 2018/0191770 A1) discloses a system and method for remedial actions based on user risk assessments.
Martinez et al. (US 2014/0137257 A1) discloses a system and method for assessing a risk of one or more assets within an operational technology infrastructure.
Rambo et al. (US Patent 10,084,809 B1) discloses a system and method for enterprise security measures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SARAH SU/Primary Examiner, Art Unit 2431